EXHIBIT LEASE AGREEMENT 1.PARTIES.THIS LEASE (the “Lease”), dated the 28th day of February, 2007, is between W&G Associates, a North Carolina limited partnership ("Landlord") and Starsys, Inc., a Colorado corporation ("Tenant"). 2.CONSIDERATION: Each of the aforesaid parties acknowledges receipt of a valuable consideration from the other and that they and each of them act herein in further consideration of the covenants of the other as herein stated. 3.PREMISES: That Landlord does hereby lease unto Tenant Suite No. 100, consisting of approximately 13,500 net usable square feet as outlined on the floor plan attached hereto as "Exhibit B-1" (excluding Expansion Area #1 and Expansion Area #2 until the Hard Expansion, the "Premises"), in that certain building (the "Building") located at 1030 Swabia Court Durham, North Carolina, 27703. The term "net rentable area", as used herein, shall refer to (i) in the case of a single tenancy floor, all floor area measured from the plane set by the inside surface of the outer glass of the building to the inside surface of the opposite outer wall, excluding only the areas ("service areas") within the outside walls used for elevator mechanical rooms, building stairs, fire towers, elevator shafts, flues, vents, stacks, pipe shafts and vertical ducts but including any such areas which are for the specific use of the particular tenant such as special stairs or elevators, and (ii) in the case of a partial floor tenancy, all floor areas within the plane set by the inside surface of the outer glass enclosing the tenant occupied portion of the floor and measured to the mid-point of the walls separating areas leased by or held for lease to other tenants or from areas devoted to corridors, elevators foyers, restrooms, mechanical rooms, janitor closets, vending areas and other similar facilities for the use of all tenants on the particular floor (hereinafter sometimes called "common areas"), but including a proportionate part of the common areas located on such floor based upon the ratio which the tenant's net rentable area on such floor bears to the aggregate net rentable area on such floor.No deductions from net rentable area are made for columns or projections necessary to the Building.The net rentable area in the Premises has been calculated on the basis of the foregoing definition and is hereby stipulated for all purposes hereof to be 14,310 net rentable square feet (RSF), whether the same should be more or less as a result of minor variations resulting from actual construction and completion of the Premises for occupancy so long as such work is done in accordance with the terms and provisions hereof. 4.USE OF PREMISES. That Premises are to be used and occupied continuously throughout the term hereof for general office purposes in connection with its business exclusively, and no other, except that Landlord shall permit Tenant to use the area marked on Exhibit B-1 as “Lab Area” for the manufacturing, assembly, and testing of hardware and electronics for space and similar applications, including the utilization of a small vibration lab (such uses collectively, the “Permitted Use”). Notwithstanding the foregoing, the Premises shall be used for lawful purposes, and no part of Premises or improvements thereon shall be used in any manner whatsoever for any purposes in violation of laws, ordinances or regulations of any applicable governmental authority, nor shall Tenant create or allow any nuisances to exist in the Premises.Tenant shall, at its sole cost and at no cost to Landlord, abate any nuisance that may arise at the Premises.Tenant will be provided with any restrictive covenants affecting the Premises and the current zoning classification of the Premises as of the execution of this Lease. Notwithstanding Landlord’s consent to use the Lab Area for manufacturing, assembly, and testing of hardware and electronics for space and similar applications, including the utilization of a small vibration lab, it is understood and agreed that such consent was granted on condition that, and Tenant represents and warrants (i) that appropriate dampers and soundproofing equipment shall be installed, so that no noise, odor, dust or vibration from the Permitted Use, which would be reasonably objectionable to Landlord or other tenants in the Building extends outside the Premises and (ii) the operation of Tenant’s business and the vibrations from such operations shall not adversely affect the Building, including but not limited to the structural stability of the Building. 5.TERM OF LEASE. The term of this Lease shall be for a period of Sixty-Five Months (the “Term”), commencing on May 1, 2007 (the “Commencement Date”), provided the Commencement Date is subject to adjustment as set out herein.If the Commencement Date is not the first day of the month, then the Term shall be extended to add such partial month, so that Base Rent increases shall occur as of the first day of the month; provided however, that any abatement of Base Rent provided for in Paragraph 6 below shall not be extended by such partial month and Base Rent for the partial month shall begin upon the end of the period of such abatement. Under no circumstances shall Landlord be liable to Tenant for any damages which may be caused by any delay in commencing or completing its construction of the Premises or for a total failure to complete same. At the time that the Commencement Date is established, the parties will promptly, upon request of Landlord, enter into an amendment to the Lease prepared by Landlord, stipulating the Commencement Date and the expiration date of the term of this Lease as provided herein (the “Commencement Date Amendment”). The parties covenant and agree that this Lease shall not be recorded; provided, however, that upon written request of either Landlord or Tenant, a Memorandum of Lease prepared by, and in form and content satisfactory to, Landlord describing the property herein demised, giving the term of this Lease and the name and address of Landlord and Tenant and referring to this Lease (but containing no other terms or provisions hereof except as may be permitted or required by Landlord) shall be properly executed, acknowledged and delivered by both parties.Such Memorandum of Lease may be recorded by either party at its expense.If the Commencement Date, expiration date or Term of this Lease is amended as evidenced by a Commencement Date Amendment, then at the request of any party, each party agrees to properly execute, acknowledge and deliver an Amendment to Memorandum of Lease, referring to the original Memorandum of Lease, which shall be prepared by Landlord, describing the revised Commencement Date, Expiration Date and Term of the Lease, but containing no other terms or provisions hereof (except as permitted or required by Landlord), which Amendment to Memorandum of Lease may be recorded by either party at its expense. 1 In the event that Tenant fails to execute, acknowledge and deliver such Commencement Date Amendment, Memorandum of Lease or Amendment of Memorandum of Lease within ten (10) days after Landlord's notice of request therefore, Tenant does hereby make, constitute and irrevocably appoint Landlord as its attorney in fact and in its place and stead so to do, unless Landlord receives written notice from Tenant of Tenant’s dispute of the Commencement Date and expiration date within fifteen (15) days of that same Landlord’s notice of request.The Commencement Date and expiration date set forth in any such Commencement Date Amendment shall incontestably bind the parties hereto, regardless of whether Tenant signs or whether Landlord signs for Tenant as Tenant’s attorney in fact. 6.BASE RENT. That Tenant is to pay Landlord as “Base Rent” for Premises for the term hereinabove specified, adjusted as hereinafter provided, the following monthly sums: Period
